DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim 11-24,26 and 28-31 allowed.
The following is an examiner’s statement of reasons for allowance: Nagaoka et al. teaches a camera body with a  front body including lens barrel accommodating portions and a flange portion with a lens barrel disposed in a front and rear body defining the device. And further includes a thermal bonding portion within a thermal bonding groove. Inoue et al. was relied on to teach that the rear body comprises a thermal bonding portion protruding from an upper surface of the rear body, the thermal bonding portion being disposed on and contacting the thermal bonding groove.
However, none of them are deemed to explicitly teach “wherein a length of the second portion from a bottom surface of the thermal bonding groove in the optical axis direction is greater than a length of the first portion from the bottom surface of the thermal bonding groove in the optical axis direction”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAN MAHMUD whose telephone number is (571)272-7712.  The examiner can normally be reached on 10-7.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 5712727383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FARHAN MAHMUD/Primary Examiner, Art Unit 2483